Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

Claim(s) 22,23,28-34,39,40,45,46,47,52 is/are rejected under 35 U.S.C. 103
as being unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al
(2011/0208079), and further in view of Prystowsky et al (2005/0113706).

22. (Currently Amended) A wearable cardioverter defibrillator (WCD) system,
comprising: a support structure configured to be worn by a patient; (see at least figure 2 of
Cowan)
a power source,(see at least figure 3 of Cowan)
an energy storage module configured structure, to receive an
electric charge from the power source, and to store the received electric charge; (see at least
figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module
worn by the patient, (see at least figure 3 of Cowan)

one or more sensors configured to be coupled to the support structure and to acquire patient physiological signals while the support structure is worn by the patient, (see at least figure 3 of Cowan)

a processor configured to determine, from the physiological signals, whether or not the
patient suffered an atrial arrhythmia during an aggregation period and; in response to a determination that the patient suffered the atrial arrythmia during the aggregation period to further determine a time value of a suffering duration within the aggregation period during which the patient so suffered; and determine heart rate values during the aggregation period; (Cowan is silent as to determining heart rate during the aggregation period.  However, Prystowsky teaches determining heart rate during an aggregation period, see at least figure 2 and ¶18,19.  It would have been obvious to use such with the device of Cowan for the reasons mentioned in at least ¶18,19 of Prystowsky and the results would be predictable.
Further, although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia. Babaeizadeh teaches detecting R-R interval and determining atrial arrhythmia, see the abstract and at least ¶22-26,32. Further, Babaeizadeh teaches that 'the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator...to report AF burden to a user’, and ‘AF burden & reported on the display...and may be shown numerically, graphical, as a trend plot, or a combination thereof, ¶32. Such & considered to be display of a time value of a suffering duration of atrial arrhythmia. It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition. Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what & detected and measured’, see at least ¶62. It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to
another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)

a user interface that includes a screen configured to display an indication for the determined time value of the suffering duration and the heart rate values using a common time frame.
(as mentioned supra, at least ¶62 of Cowan teaches a display, as does at least ¶32 of Babaeizadeh.   Further, as mentioned above Prystowsky teaches a display of heart rate on a common time frame, see at least figure 2.   It would have been obvious to use such for the reasons mentioned in at least ¶18,19 of Prystowsky)






32. (Currently Amended) A method for using a wearable cardioverter defibrillator
(WCD) system, the WCD system including: a support structure, a power source, an energy storage module, a discharge circuit, one or more sensors, a memory, a

processor and a user interface that includes a screen, (see at least figures 2,3 and ¶41,62 of Cowan) the method comprising:
acquiring, by the one or more sensors, patient physiological signals while the patient is
wearing the support structure;
determining, from the physiological signals, whether or not the patient suffered an atrial arrhythmia during an aggregation period;
[[if so]] in response to a determination that the patient suffered the atrial arrythmia during
the aggregation period, determining a time value of a suffering duration within the aggregation period during which the patient so suffered; determining, from the physiological signals, heart rate values during the aggregation period;   
displaying an indication for the determined time value of the suffering duration and the heart rate values using a common time frame;  (Cowan is silent as to determining heart rate during the aggregation period.  However, Prystowsky teaches determining heart rate during an aggregation period, see at least figure 2 and ¶18,19.  It would have been obvious to use such with the device of Cowan for the reasons mentioned in at least ¶18,19 of Prystowsky and the results would be predictable.  Further, although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia. Babaeizadeh teaches detecting R-R interval and determining atrial arrhythmia, see the abstract and at east ¶22-26,32. Further, Babaeizadeh teaches that 'the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator...to report AF burden to a user’, and ‘AF burden & reported on the display...and may be shown numerically, graphically, as a trend plot, or a combination thereof, ¶32. Such & considered to be display of a time value of a suffering duration of atrial arrhythmia. It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition. Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what & detected and measured’, see at east ¶62. It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)

receiving, in the energy storage module an electric charge from the power source, and
storing the received electric charge; and
discharging, by the discharge circuit, the electric charge stored in the energy storage
module while the support structure is worn by the patient. (at least ¶7,43 of Cowan teaches Shocking the patient, which is done after the energy storage module is charged)






39. (Currently Amended) In combination, a wearable cardioverter defibrillator (WCD)
system and a remote computer, the WCD system comprising:
a support structure configured to be worn by a patient; a power source;
an energy storage module configured to receive an
electric charge from the power source, and to store the received electric charge;
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient;
one or more sensors configured to be coupled to the support structure and to acquire patient physiological signals;
a local processor configured to perform the following local operations: (re all of the above structure, see at least figures 2,3 and ¶41,62 of Cowan)

determine, from the physiological signals, whether the patient suffered an
atrial arrhythmia during an aggregation period, 
determine heart rate values during the aggregation period;
in response to a determination that the patient suffered the atrial arrythmia
during the aggregation period, to further determine a time value of a suffering duration
within the aggregation period during which the patient so suffered;
a local memory configured to store data resulting from outcomes of the local operations; (Cowan is silent as to determining heart rate during the aggregation period.  However, Prystowsky teaches determining heart rate during an aggregation period, see at least figure 2 and ¶18,19.  It would have been obvious to use such with the device of Cowan for the reasons mentioned in at least ¶18,19 of Prystowsky and the results would be predictable.  Further, although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia. Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32. Further, Babaeizadeh teaches that 'the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator...to report AF burden to a user’, and ‘AF burden is reported on the display...and may be shown numerically, graphically, as a trend plot, or a combination thereof, ¶32. Such is considered to be display of a time value of a suffering duration of atrial arrhythmia. It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition. Alternatively, at least ¶62 of Cowan teaches a
wearable display which can display ‘what is detected and measured’, see at east ¶62. It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient’s condition, ¶62.)

and a local communication module configured to transmit data stored in the local memory via a communications link, (figure 3 of Cowan teaches a memory, and figure 4 teaches sending data to a remote workstation, see also ¶77 of Cowan. Further, at least ¶25 of Babaeizadeh teaches that the ECG can be sent to an offline workstation)

while the remote computer comprises:
a remote communication module configured to receive from the communications
link the transmitted data; and a remote screen configured to display an indication for the determined time value of the suffering duration and the heart rate values using a common time frame. (see at least figures 1,4 of Cowan which teach a remote workstation with a display.  Further, as mentioned above Prystowsky teaches a display of heart rate on a common time frame, see at least figure 2.   It would have been obvious to use such for the reasons mentioned in at least ¶18,19 of Prystowsky)







46. (Currently Amended) In combination, a wearable cardioverter defibrillator (WCD)
system and a remote computer, the WCD system comprising:
a support structure configured to be worn by a patient; (see at least ¶41 of Cowan)
a power source; (see figure 3 of Cowan)
an energy storage module configured, to receive an
electric charge from the power source, and to store the received electric charge; (see figure 3 of Cowan)
a discharge circuit coupled to the energy storage module, the discharge circuit controllable
to discharge an electric charge stored in the energy storage module while the support structure is worn by the patient; (figure 3 of Cowan)
one or more sensors configured to be coupled to the support structure and to acquire patient physiological signals; (figure 3 of Cowan)

a local processor configured to perform at least one of the following local operations: determine, from the physiological signals, whether or not the patient suffered
an atrial arrhythmia during an aggregation period, and
in response to a determination that the patient suffered the atrial arrythmia
during the aggregation period, to further determine a time value of a suffering duration

within the aggregation period during which the patient so suffered; (although Cowan teaches a processor and detecting the ECG, it is silent as to determining a time value of a suffering duration of atrial arrhythmia. Babaeizadeh teaches detecting R-R intervals and determining atrial arrhythmia, see the abstract and at least ¶22-26,32. Further, Babaeizadeh teaches that the detected AF rhythms including the start time and end time of AF episodes are applied to an AF burden calculator...to report AF burden to a user’, and AF burden i reported on the display...and may be shown numerically, graphically, as a trend plot, or a combination thereof,

¶32. Such is considered to be display of a time value of a suffering duration of atrial arrhythmia. It would have been obvious to replace the defibrillator of Cowan with the defibrillator/monitor of Babaeizadeh since the results would be predictable, and the user would be able to determine the time periods, and how often, he or she was in AF, as opposed to another more benign condition. Alternatively, at least ¶62 of Cowan teaches a wearable display which can display ‘what is detected and measured’, see at east ¶62. It would have been obvious to determine and display an indication of the time value of a AF suffering duration, as taught in Babaeizadeh, since it would merely yield predictable results and give the user an

opportunity to see the frequency and duration of actual AF burden, as opposed to another benign condition, and would give visual feedback to a rescuer, if necessary, of the patient's condition, ¶62.)

a local memory configured to store data resulting from outcomes of the local operations; (see figure 3 of Cowan)
a local communication module configured to transmit data stored in the local memory via
a communications link, while the remote computer comprises:
a remote communication module configured to receive from the communications
link the transmitted data;
a remote memory configured to store the transmitted data;
a remote processor configured to perform at least one of the following remote
operations: (at least figure 4 of Cowan teaches a communication link, as well as a medical server that can remotely store data and a remote computer that has a processor)

determine, from the physiological signals, whether the patient
suffered an atrial arrhythmia during an aggregation period,   
determine, from the physiological signals, heart rate values during the aggregation period, 
in response to a determination that the patient suffered the atrial
arrythmia during the aggregation period, to further determine a time value of a
suffering duration within the aggregation period during which the patient so
suffered; and a remote screen configured to display an indication for the determined time value of the suffering duration and the heart rate values using a common time frame  (Cowan is silent as to determining heart rate during the aggregation period.  However, Prystowsky teaches determining heart rate during an aggregation period, see at least figure 2 and ¶18,19.  It would have been obvious to use such with the device of Cowan for the reasons mentioned in at least ¶18,19 of Prystowsky and the results would be predictable.  Further, see at least figure 4 of Cowan. Further, Babaeizadeh teaches sending ECG signals to an offline workstation, ¶25. Thus, it is considered obvious that the suffering duration can be calculated and displayed remotely so that a remote physician can look at the results; such would merely yield predictable results.  Further, as mentioned above Prystowsky teaches a display of heart rate on a common time frame, see at least figure 2.   It would have been obvious to use such for the reasons mentioned in at least ¶18,19 of Prystowsky)




Re the remaining claims, see office action of 3/4/22.




Claim(s) 24-27,35-38,41-44,48-51 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Cowan et al (2014/0046391) and Babaeizadeh et al
(2011/0208079), and Prystowsky et al (2005/0113706) and further in view of Narusawa et al (2016/0058391). 

See office action of 3/4/22.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792